                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ROBERT RAYMOND RAETHKE,                                 CASE NO. C19-0733-JCC-BAT
10                             Petitioner,                   ORDER
11          v.

12   JERI BOE,

13                             Respondent.
14

15          This matter comes before the Court on Petitioner Robert Raethke’s objections (Dkt. No.
16   13) to the report and recommendation (“R&R”) of the Honorable Brian A. Tsuchida, United
17   State Magistrate Judge (Dkt. No 12). Having considered the parties’ briefing and the relevant
18   record, the Court finds oral argument unnecessary, OVERRULES Petitioner’s objections, and
19   ADOPTS Judge Tsuchida’s R&R for the reasons explained herein.
20   I.     BACKGROUND 1
21          Petitioner Raethke is currently incarcerated at Clallam Bay Corrections Center. (Dkt. No.
22   4 at 1.) A jury found Mr. Raethke guilty of assault in the second degree with intent to commit
23   indecent liberties. (Dkt. No. 12 at 2.) Mr. Raethke had prior convictions of first degree rape and
24

25   1
      The Court adopts the factual and procedural background recited in Judge Tsuchida’s R&R,
     which is drawn from the record of the underlying state court proceedings. (See Dkt. No. 12.) As
26   such, the Court cites to the R&R when making references to the state court proceedings.

     ORDER
     C19-0733-JCC-BAT
     PAGE - 1
 1   attempted first degree rape. (Id.) Because of his past convictions, Mr. Raethke qualified as a

 2   persistent offender under Washington’s “two strike” sentencing law, Wash. Rev. Code §

 3   9.94A.030(38)(b). (Dkt. No. 12 at 8.) Due to this qualification, Mr. Raethke was sentenced to life

 4   imprisonment without the possibility of parole. (Id.)

 5          Mr. Raethke appealed his conviction to the Washington State Court of Appeals. (Dkt. No.

 6   4 at 2). The Court of Appeals affirmed the conviction. (Id.) His petition for review to the

 7   Washington State Supreme Court was denied. (Id.) Mr. Raethke filed this petition for habeas

 8   relief under 28 U.S.C. § 2254. (Id. at 1.)
 9          Mr. Raethke makes four claims: (1) the trial court improperly instructed the jury
10   regarding the reasonable doubt standard; (2) the “two strike” sentencing law violates his double
11   jeopardy rights; (3) the trial court violated his due process and Sixth Amendment rights by
12   classifying him as a persistent offender and sentencing him without a jury finding of his
13   persistent offender status; and (4) there was insufficient evidence to sustain his conviction of
14   second-degree assault with intent to commit indecent liberties. (See Dkt. No. 4-1.) Judge
15   Tsuchida recommends the Court deny Mr. Raethke’s habeas petition, deny an evidentiary
16   hearing, decline to issue a certificate of appealability, and dismiss Mr. Raethke’s claims with
17   prejudice. (Dkt. No. 12.)
18          Mr. Raethke filed objections to Judge Tsuchida’s R&R. (Dkt. No. 13.) He requests the

19   Court reconsider trial testimony. (Id.) Mr. Raethke also asserts he has not had time to access the

20   prison law library and he would like an attorney. (Id.)

21   II.    DISCUSSION

22          A.      Legal Standard

23          A federal court may not grant a state prisoner’s habeas petition on the basis of any claim

24   that was adjudicated on the merits by the state courts, unless the adjudication of the claim

25   “resulted in a decision that was contrary to, or involved an unreasonable application of, clearly

26   established Federal law, as determined by the Supreme Court of the United States” or “resulted


     ORDER
     C19-0733-JCC-BAT
     PAGE - 2
 1   in a decision that was based on an unreasonable determination of the facts in light of the

 2   evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). Under the “contrary to”

 3   clause, a federal court may grant a writ of habeas corpus only if the state court arrives at a

 4   conclusion opposite to that reached by the Supreme Court on a question of law, or if the state

 5   court decides a case differently than the Supreme Court has on a set of materially

 6   indistinguishable facts. See Williams v. Taylor, 529 U.S. 362, 405–06 (2000). Under the

 7   “unreasonable application” clause, a federal court may grant a writ of habeas corpus only if the

 8   state court identifies the correct governing legal principle from the Supreme Court’s decisions,
 9   but unreasonably applies that principle to the facts of the prisoner’s case. See id. at 407–09.
10          In considering a habeas petition, a district court’s review “is limited to the record that was
11   before the state court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S.
12   170, 181–82 (2011). If a habeas petitioner challenges the determination of a factual issue by a
13   state court, such determination shall be presumed correct, and the applicant has the burden of
14   rebutting the presumption of correctness by clear and convincing evidence. 28 U.S.C.
15   § 2254(e)(1).
16          A district court reviews de novo those portions of an R&R to which a party objects. See
17   28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). Objections are required to enable the district
18   judge to “focus attention on those issues—factual and legal—that are at the heart of the parties’

19   dispute.” Thomas v. Arn, 474 U.S. 140, 147 (1985). General objections, or summaries of

20   arguments previously presented, have the same effect as no objection at all, since the Court’s

21   attention is not focused on any specific issues for review. See United States v. Midgette, 478 F.3d

22   616, 622 (4th Cir. 2007).

23          B.       Petitioner’s Objections

24          Mr. Raethke requests the Court to reconsider the trial testimony. Judge Tsuchida’s R&R

25   discusses in detail the trial testimony relating to Mr. Raethke’s conviction of second degree

26   assault with intent to commit indecent liberties. (Dkt. No. 12 at 16–18.). Mr. Raethke does not


     ORDER
     C19-0733-JCC-BAT
     PAGE - 3
 1   explain why the R&R is mistaken; he merely states only that he hoped the trial testimony would

 2   prove his innocence. (Dkt. No. 13 at 2.) Without more, the Court finds the R&R persuasive that a

 3   rational finder of fact could conclude Mr. Raethke committed second degree assault with the

 4   intent to commit indecent liberties.

 5          In addition, to his single objection to the merits of the R&R, Mr. Raethke offers two other

 6   complaints. First, he says he has not had access to the prison law library. Second, he says he

 7   needs an attorney to assist him with his petition.

 8          Mr. Raethke’s complaints regarding library access do not address any of the reasons
 9   Judge Tsuchida provided when he recommended denying Mr. Raethke’s habeas petition. It also
10   appears that Mr. Raethke did have access to the law library during the time his objections were
11   due. Mr. Raethke’s objections were due October 3, 2019. He asserted that he would not have
12   access to the law library until September 29, 2019, through October 5, 2019. Therefore, Mr.
13   Raethke did have access to the law library and has not supplemented his objections. The Court
14   does not find this complaint meritorious.
15          Concerning the lack of an attorney, § 2254 habeas petitions only provide counsel in
16   limited circumstances. 28 U.S.C. § 2254(h). Mr. Raethke has already applied for and has been
17   denied legal counsel. (Dkt. No. 7.) While a court may appoint counsel “if the interests of justice
18   so require,” Weygandt v. Look, 715 F.2d 952, 954 (9th Cir. 1983), Mr. Raethke has not provided

19   the Court a reason to appoint counsel that Judge Tsuchida has not already considered.

20          Therefore, the Court agrees with the conclusions of Judge Tsuchida’s R&R, and Mr.

21   Raethke’s objections do not indicate any reason for departing from that conclusion.

22          C.      Certificate of Appealability

23          A petitioner seeking a certificate of appealability must demonstrate a “substantial

24   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(3). To satisfy this standard,

25   the petitioner must demonstrate either that reasonable jurists could disagree with the district

26   court’s treatment of the constitutional claims or “the issues presented were ‘adequate to deserve


     ORDER
     C19-0733-JCC-BAT
     PAGE - 4
 1   encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

 2   Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Judge Tsuchida concluded that Mr. Raethke is not

 3   entitled to a certificate of appealability with respect to any of his claims. (Dkt. No. 15 at 18.) Mr.

 4   Raethke did not specifically object to this conclusion, and the Court agrees that a certificate of

 5   appealability is not warranted.

 6   III.   CONCLUSION

 7          For the foregoing reasons, it is ORDERED that:

 8          (1) The Report and Recommendation (Dkt. No. 12) is ADOPTED;
 9          (2) Petitioner’s objections (Dkt. No. 13) are OVERRULED;
10          (3) Petitioner’s habeas petition (Dkt. No. 4) is DENIED and the petition is DISMISSED
11              with prejudice;
12          (4) Petitioner is DENIED issuance of a certificate of appealability; and
13          (5) The Clerk is DIRECTED to send copies of this order to Petitioner and to Judge
14              Tsuchida.
15          DATED this 29th day of October 2019.




                                                            A
16

17

18
                                                            John C. Coughenour
19                                                          UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C19-0733-JCC-BAT
     PAGE - 5
